Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/18/2022 has been entered.
 
Claim Status
	Claims 1, 5-15, and 29-30 are pending and under examination. Claims 2, 3, 4, and 16-28 are canceled.

Priority
This application 16/261,543 filed 01/29/2019 has priority to PRO 62/701,804 filed 07/22/2018 and PRO 62/623,634 filed 01/30/2018.

Action Status
Claim 1, 5-15, and 29 rejected under 35 U.S.C. 103 as being un-patentable over Prasad et al. (US20160081967; published 24 March 2016) in view of Yowtak et al., Pain 152, 2011, 844-852 and Bagdas et al., J. Nat. Med. 2013, 67:698-704 are maintained.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
Claim 1, 5-15, and 29 remain rejected and new claims 30 is rejected under 35 U.S.C. 103 as being un-patentable over Prasad et al. (US20160081967; published 24 March 2016) in view of Yowtak et al., Pain 152, 2011, 844-852 and Bagdas et al., J. Nat. Med. 2013, 67:698-704.
Prasad et al. teaches a method of treating various conditions and disorders including obesity comprising administering a composition derived from green coffee bean extract (Abstract) to a human (p 0041). Prasad et al. teaches the total chlorogenic acid content is 20-60% (p 0028). The composition is administered orally (p 0033) and administration at a dosage of 150 mg/kg is taught (see p 0081, Table 3, 0126, 0129) (instant claim 14). Additionally, table 1 teaches the types and amounts of chlorogenic acids present in the extract, prepared via example 1 (p 0048-0050 and Table 1). It is noted the percent area and percent height of table 1 of Prasad et al. consisting the same amount of chlorogenic acids as claimed.  Said extraction method is identical to that of the instant specification (see Example 1 of instant specification), and results in an extract that contains the extracts in the same amounts as recited in instant claims 1 and 5 as disclosed in table 1, and as such said extract would contain the components in the requisite ratios of instant claims 2 and 4. Oral administration contemplates systemic administration. Furthermore, Prasad et al. teaches the composition has an antioxidant activity of about 46% at 100 µg/ml and about 66% at 100 µg/ml (Table 2). the composition is formulated as a pill, tablet, capsule, bead, lozenge, gummy, gel, liquid, chew, powder, soluble strip or foam (claim 2). 
Prasad et al. does not teach pain that is selected from the group consisting of acute pain, chronic pain, neuropathic pain, migraine pain, headache pain. 
Yowtak et al. teaches the involvement of oxidative stress have been regarded as important mechanisms in the pathogenesis of pain; the increased ROS in spinal cord may induce pain by reducing GABA inhibitory influence on SG neurons that are involved in pain transmission (Abstract). Moreover, Yowtak et al. teaches this study demonstrated that a ROS scavenger effectively produced antihyperalgesia in the mouse model of SNL induced peripheral neuropathy, and this antihyperalgesia is achieved in part by restoring GABAA-mediated inhibitory transmission; Excessive levels of ROS may induce pain by interfering with inhibitory transmission in the form of reducing synaptic GABA release (Section 5, Conclusion).
Bagdas et al. teaches for the first time that chloregenic acid CGA [50, 100 and 200 mg/kg; intraperitoneally (i.p.)] produced significant dose- and time dependent antihyperalgesic activity in CCI-induced neuropathic pain and concludes that CGA might be a novel potential therapeutic option for the management of neurapahtic pain (Abstract). Additionally, Bagdas et al. teaches various phenolic antioxidants have been shown to exhibit antinociceptive activities in ROS-related pain. In the current study, chronic CGA treatments reduced neuropathic pain behaviors (Fig. 4). Presumably, CGA shows this activity through its antioxidant activities
by inhibiting and/or scavenging ROS (page 703, right col.).
	It would have been prima facie obvious to one of ordinary skill in the art at the time of filing of the instant application to modify the method of Prasad et al. by including neuropathic pain to give Applicant’s claimed invention. One would have been motivated to do so as ROS (reactive oxygen species) are elevated in neuropathic pain and regarded as an important mechanism in neuropathic pain as taught by Yowtak et al. and chlorognic acid is known to treat neuropathic pain via its antioxidant activities as taught by Bagdas et al. Therefore, one of ordinary skill in the art would have had a reasonable expectation of successfully treat neuropathic pain with the method of Prasad et al. 
	In regard to instant claim 29, requiring the composition treats pain by modulating the TrpV1 receptor, which only requires the composition contain the 7 specific components, which as discussed above, are present in the extract compositions of Prasad et al, said composition administered in the method of Prasad et al. in view of Yowtak et al. and Bagdas et al. would necessarily also possess said characteristic features absent evidence to the contrary. Furthermore, the Office does not have the required facilities and resources to provide the factual evidence needed in order to establish that the product of the prior art does not possess the functional characteristics of the claimed product.  In the absence of evidence to the contrary, the burden is on the applicant to prove that the claimed product is different from those taught by the prior art and to establish patentable differences.  See In re Best 562F.2d 1252, 195 USPQ 430 (CCPA 1977) and Ex parte Gray 10 USPQ 2d 1922 (PTO Bd. Pat. App. & Int. 1989).
	Hence, even though claim 30 is drawn to a mechanism by which pain is treated, i.e., inhibiting vanilloid receptor 1 in a subject in need thereof, i.e. a subject with pain, the claimed method does not appear to distinguish over the prior art teaching of the same or nearly the same method. The mechanism of action does not have a bearing on the patentability of the invention if the invention was already known or obvious. Mere recognition of latent properties in the prior art does not render nonobvious an otherwise known invention.  In re Wiseman, 201 USPQ 658 (CCPA 1979).  Granting a patent on the discovery of an unknown but inherent function would remove from the public that which is in the public domain by virtue of its inclusion in, or obviousness from, the prior art.  In re Baxter Travenol Labs, 21 USPQ2d 1281 (Fed. Cir. 1991).  See M.P.E.P. 2145. In the present case, inhibition of vanilloid receptor the fact would naturally flow from the fact that chlorogenic acids taught by Prasad et al. containing the claimed chlorogenic acids would reasonably expect to treat the elected neuropathic pain through the antioxidant activities of chlorogenic acids by inhibiting and/or scavenging ROS successfully.
	Applicant’s argument and Response to Applicant’s argument
Applicant argues that While Prasad teaches a composition comprising 3-CQA, 5-CQA, 4-CQA, 5-FQA, 3,4- diCQA, 3,5-diCQA, and about 4,5-diCQA, nowhere does Prasad teach or fairly suggest administering such a composition in the treatment of pain. Bagdas and Yowtak fail to cure the deficiencies of Prasad. Bagdas is a study on the effect of 5-CQA on neuropathic pain. Bagdas observed that 5-CQA produced anti-hyperalgesic activity in a rat model for CCI-induced neuropathic pain (see abstract). However, Bagdas fails to provide any teachings as to the effect of 3-CQA, 4-CQA, 5-FQA, 3,4-diCQA, 3,5-diCQA, and 4,5-diCQA on anti-hyperalgesic activity. Yowtak teaches that ROS in spinal cord may induce pain by reducing GABA inhibitory influence on SG neurons that are involved in pain transmission (see abstract). Thus, the combination of Prasad, Bagdas and Yowtak fail to provide any evidence that it would have been obvious to treat pain with a 3-CQA, 5-CQA, 4-CQA, 5-FQA, 3,4-diCQA, 3,5-diCQA, and 4,5-diCQA as claimed. Prasad is bereft of any teachings as to the administration of a composition comprising 3- CQA, 5-CQA, 4-CQA, 5-FQA, 3,4-diCQA, 3,5-diCQA, and 4,5-diCQA in the treatment of pain. The Examiner asserts that one of ordinary skill in the art would be motivated to administer Prasad's composition in the treatment of pain because Yowtak teaches that ROS are elevated in neuropathic pain, and because Bagdas teaches that chlorogenic acid (i.e. 5-CQA) is known to treat neuropathic pain via its antioxidant activities. Applicant respectfully submits that one skilled in the art would not be motivated to modify Prasad with the teachings of Bagdas and Yowtak. Bagdas teaches that the antihyperalgesic effect of 5-CQA may be a result of the effect of 5-CQA's metabolites on reducing neutrophil, free radical and nitric oxide-mediated hypernociception, or the metabolites' effects in decreasing P2x3 receptor-mediated primary afferent sensitization during CCI (see p. 703, para. 4). Thus, Bagdas fails to teach that 5-CQA's mechanism of action is attributed to its effect on free radicals. Yowtak, in contrast, teaches that increased ROS in spinal cord may induce pain by reducing GABA inhibitory influence on SG neurons (see abstract). Because Bagdas is inconclusive as to its mechanism of action and fails to indicate that 5-CQA effects pain sensation by a GABA pathway as taught by Yowtak, one skilled in the art would not view Bagdas and Yowtak as motivating for the treatment of pain based on the antioxidant activity of Prasad's composition. In response, the Examiner finds Applicant’s argument not persuasive. one cannot show non-obviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In the present case, Prasad et al. teaches suitable applications for administration of the composition include, but are not limited to, preventing oxidation (antioxidant activity), controlling and/or reducing body weight, controlling and/or reducing body mass index, controlling and/or reducing obesity, management of hyperlipidemic conditions, reducing oxidative stress among others. (See para. 0034). The Examiner then contends it would be obvious to modify Prasad to include treating neuropathic pain because Yowtak et al. teaches that reactive oxygen species (ROS) are elevated in neuropathic pain and because Bagdas et al. teaches that chlorogenic acid is known to treat neuropathic pain via its antioxidant activities. (See Office Action, p. 6, para. 1). Therefore, the obviousness rejection is clearly supported by the combined teachings of Prasad et al., Yowtak et al., and Bagdas et al. even though the antioxidation activity taught by Yowtak et al. is by reducing synaptic GABA release 
Applicant further argues that evidence that the compound or composition possesses superior and unexpected properties in one of a spectrum of common properties can be sufficient to rebut a prima facie case of obviousness. In re Chupp, 816 F.2d 643, 646, 2 USPQ2d 1437, 1439 (Fed. Cir. 1987). In this context, and contrary to the teachings of the cited art, it is worth noting that Applicant's specification teaches that the claimed chlorogenic acid isomers in the claimed composition demonstrate affinity for the binding sites of the TrpV1 and TrpV4 ARD receptors which are involved in the propagation of pain. (See Tables 6-9). These teachings are neither taught nor hinted at by the cited art. Prasad is completely silent on the treatment of pain, let alone a mechanism of action that treats pain through competition for the binding sites of the TrpVl and TrpV4 ARD receptors. Bagdas fails to provide any teachings with respect to the 3-CQA, 4-CQA, 5-FQA, 3,4-diCQA, 3,5-diCQA, and 4,5-diCQA isomers. To the extent Bagdas teaches 5-CQA's effect on CCI-induced neuropathic pain, Bagdas is inconclusive as to any mechanism of action. Yowtak also fails to provide any teachings on the TrpVl and TrpV4 ARD receptors; Yowtak associates ROS with pain due to their reduction of the inhibitory effect of GABA on SG neurons. Thus, Applicant's specification necessarily demonstrates that the claimed composition possesses superior and unexpected properties sufficient to rebut any prima facie case of obviousness. In response, the Examiner finds Applicant’s argument not persuasive. The Examiner does not dispute the fact that mechanism of action that treats pain through competition for the binding sites of the TrpVl and TrpV4 ARD receptors is not taught by the cited combined references. However, the claimed method does not appear to distinguish over the prior art teaching of the same or nearly the same method. The mechanism of action does not have a bearing on the patentability of the invention if the invention was already known or obvious. Mere recognition of latent properties in the prior art does not render nonobvious an otherwise known invention.  In re Wiseman, 201 USPQ 658 (CCPA 1979).  Granting a patent on the discovery of an unknown but inherent function would remove from the public that which is in the public domain by virtue of its inclusion in, or obviousness from, the prior art.  In re Baxter Travenol Labs, 21 USPQ2d 1281 (Fed. Cir. 1991).  See M.P.E.P. 2145. In the present case, inhibition of vanilloid receptor the fact would naturally flow from the fact that chlorogenic acids taught by Prasad et al. containing the claimed chlorogenic acids would reasonably expect to treat the elected neuropathic pain through the antioxidant activities of chlorogenic acids by inhibiting and/or scavenging ROS successfully.







Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN P CORNET whose telephone number is (571)270-7669.  The examiner can normally be reached on Monday-Thursday from 7.00am-5.30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu-Cheng Winston Shen can be reached on 571-272-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JEAN P CORNET/             Primary Examiner, Art Unit 1628